DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji et al. (US 2012/0188026 A1), Applicants prior art cited in the IDS dated March 10, 2020.
1. Yamaji et al. (Fig. 2 et al.) shows a SAW resonator comprising two reflectors (23A, 23B) and a transducer (24) arranged between the reflectors, wherein: a resonant space between the transducer and one of the two reflectors enables an occurrence of a first resonance and at least a second resonance of a comparable admittance to the first resonance (abstract, 0011 et al.; where the term comparable is broad; where reflector distance is shown as symmetrical thus where admittance is comparable - cit 1. Manenti (NPL document Surface Acoustic Wave Resonators For Quantum Information); Chapter 2, 2.5 1 port SAW resonators; admittance Y1pr equation pgs. 25, 26), and wherein a local finger period is chirped on at least one of the first two reflectors (323A, 323B - Fig. 13) such that a local minimum of the local 

Fig. 13) that are between the transducer and one of the two reflectors and the local finger period is 
defined at least on part by a number of outermost fingers on one or both of the transducer and at least one of the two reflectors (local minimum shown by transducer outermost fingers of areas 24B, 24C and reflector finger areas 323A, 323B - Pmin Fig. 13).
2. The SAW resonator of claim 1, wherein the local finger period is defined by a distance between the centers of two adjacent fingers (pitch - 0032, 0035 et al.) and is chirped on the transducer and at least one of the two reflectors (transducer areas 24B, 24C; reflector areas 323A, 323B - Fig. 13).
3. The SAW resonator of claim 1, wherein the local finger period continuously decreases towards one of the two reflectors across one of the two transition regions till reaching a minimum value and then continuously increases (pitch of 24A, 24[[B]]C linearly decreases to Pmin; pitch 323A, 323B linearly increases from Pmin; where 24B pitch is 1.0 thus increasing - Fig. [[2]] 13 and 0035 et al.). 
4. The SAW resonator of claim 1, wherein each of two transition regions comprises 10 to 40 fingers, the 10 to 40 fingers being chosen from reflector fingers and transducer fingers (150 fingers - 0035 thus within the range of 10-40 fingers). 
5. The SAW resonator of claim 1, wherein a mean finger period (PRM) of one of the two reflectors is greater than a mean finger period (PTM) of the transducer (0035 teaches where PTM 24A to 24B = 0.970) where 1.05 PTM>PRM>1.00 PTM (0.970 x 1.05 = 1.0185 and 1.0 x .97 = .97 where PRM = 1.015)
6. The SAW resonator of claim 1, wherein the SAW resonator has a symmetric structure with a symmetry plane in a middle of the transducer, wherein two minima of the local finger period are situated at interfaces between each of the reflectors and the transducer (Fig. 13 showing Pmin between transducer 24A-C and reflectors 23A, 23B).

Response to Arguments
Applicant’s arguments filed January 12, 2022, with respect to the rejection(s) of claim(s) 1-9 
under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been 
withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaji et al. (US 2012/0188026 A1).
Applicant’s arguments with respect to objections to the Specification have been fully considered and are persuasive.  Objections to the specification have been withdrawn. 

Applicants submit;

REMARKS
Claim Rejections under 35 U.S.C. § 102
Claims 1-9 stands rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yamaji et al. (US 2012/0188026 Al, hereinafter “Yamaji’’).
Applicant respectfully traverses this rejection with respect to the claims as amended.
Claim 1 is amended to recite certain limitations similar to those of originally-filed claim 2. Yamaji fails to teach each and every element of the claims as amended. For example, Yamaji fails to teach “wherein a local finger period is chirped on at least one of the two reflectors such that a local minimum of the local finger period forms in each of two transition regions that are between the transducer and one of the two reflectors and are defined at least in part by a number of outermost fingers on one or both of the transducer and at least one of the two reflectors” as recited in independent claim 1.
On page 4 of the current Office Action, when rejecting claim 2, the Examiner relies on FIG. 2 and paragraphs [0032] and [0035] of Yamaji as teaching “wherein two longitudinal transition regions between the transducer and a respective one of the two reflectors is defined comprising a number of outermost fingers of one or both of transducer and reflector wherein in each of the both transition regions the local finger period is chirped such that a local minimum of the local finger period forms in each transition region”.
In paragraph [0032], Yamaji teaches “a schematic view of parallel-arm resonator 101 having the plural resonances. . . two reflectors 23A and 23B. . . and interdigital transducer (IDT) electrode 24 provided between two reflectors 23A and 23B”. Yamaji teaches both the reflectors and transducer having electrode fingers arranged longitudinally. See FIG. 2. Yamaji teaches “[an] IDT electrode 24 [with] narrow pitch sections 24B and 24C as well as constant pitch section 24A provided between narrow pitch sections 24B and 24C” where 24B and 24C are part of transducer 24.
In paragraph [0035], Yamaji teaches “The ratio of the pitch of electrode fingers 124B and 224B in narrow pitch section 24B linearly decreases to 0.998, 0.996, 0.994 .. . as located away from constant pitch section 24A, and reaches minimum pitch Pmin.” Yamaji further teaches “the ratio of the pitch of 
Although Yamaji teaches local finger period chirping across a transducer in section 24B, Yamaji fails to teach a local finger period chirped on the reflector. In fact, Yamaji only teaches reflectors 23A and 23B having constant finger period of 1.000. As described on page 3 of Applicant’s originally-filed application, “chirp defines stepwise but continuously increasing or — like in the present case — decreasing the local finger period.” If the finger period remains constant across the reflector, the period is not chirped. Thus, because the finger period of the reflectors of Yamaji is only described as having a constant period of 1.000, the finger period of the reflectors is not chirped.

The Examiner agrees that Yamaji et al. does not anticipate the amended claims by the previous office action however the Examiner directs Applicants attention to Fig. 13 of Yamaji et al..  Fig. 13 clearly shows transducer 24 (24A-C) comprising chirped sections (24B, 24C) as well as resonators 23A, 23B comprising respective chirped sections (323A and 323B).  Pmin is shown where constant pitch sections are disclosed with respect to corresponding embodiments.  Accordingly, claims 1-6 do not patentably distinguish over the prior art of Yamaji et al. and the rejections thereof are maintained.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843